In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus. On October 23, 2009, the court referred this case to a master commissioner for the limited purpose of receiving evidence and making all necessary determinations and rulings in regard thereto.
Upon consideration of relators’ motion for leave to file a supplement to the presentation of evidence,
It is ordered that the motion for leave to file a supplement to the presentation of evidence is denied.
Cupp, J., not participating.